—Order unanimously modified on the law and as modified affirmed with costs to plaintiffs in accordance with the following Memorandum: Supreme Court erred in granting that part of defendants’ mo*904tion for summary judgment seeking dismissal of the causes of action for negligent and reckless infliction of emotional distress. With respect to negligent infliction of emotional distress, the underlying statutory duty pursuant to General Business Law § 395-b (2) is breached by the installation of the video camera; whether a plaintiff was actually videotaped is not an essential element of the offense (see, Salamone v Oak Park Marina, 259 AD2d 987). With respect to reckless infliction of emotional distress, it is likewise unnecessary to establish that a plaintiff was actually videotaped (see, Salamone v Oak Park Marina, supra; Harkey v Abate, 131 Mich App 177, 346 NW2d 74). (Appeal from Order of Supreme Court, Monroe County, Lunn, J. — Summary Judgment.) Present — Green, J. P., Lawton, Pigott, Jr., Scudder and Balio, JJ.